FILED
                             NOT FOR PUBLICATION                            JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SALVADOR SERRATOS-QUIROZ,                        No. 08-75082

               Petitioner,                       Agency No. A097-764-754

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN and FISHER, Circuit Judges.

       Salvador Serratos-Quiroz, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s (IJ) denial of his application for cancellation of removal. Our




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part

the petition for review.

      Our review of the record reveals no support for Serratos-Quiroz’s contention

that the IJ prejudged his cancellation claim or displayed any bias or animosity

toward him. See Vargas-Hernandez v. Gonzalez, 497 F.3d 919, 925-26 (9th Cir.

2007) (acknowledging the agency’s standard for recusal set forth in Matter of

Exame, 18 I. & N. Dec. 303, 306 (BIA 1982)).

      We lack jurisdiction to review the agency’s discretionary determination that

Serratos-Quiroz failed to show exceptional and extremely unusual hardship to his

U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009).

      Finally, Serratos-Quiroz’s contention–that his removal would result in the

deprivation of his children’s right to remain with their father–does not raise a

constitutional claim. See Cabrera-Alvarez v. Gonzales, 423 F.3d 1006, 1012-13

(9th Cir. 2005) (explaining that agency necessarily considers effect of parent’s

removal on the interests of the child, and does not act in a manner contrary to

Congress’ intent, when evaluating and denying cancellation claim); Salvador-

Calleros v. Ashcroft, 389 F.3d 959, 963 (9th Cir. 2004) (holding that hardship

standard does not violate due process).


                                           2                                       08-75082
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                          3                          08-75082